Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the instant Application 17/015,467 filed on 9/9/2020 and Preliminary Amendment also filed on 9/9/2020.  Claims 1-51 were cancelled.  Claims 52- 71 were added as New.  Claims 52-71 are pending. This Office Action is Non-Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52 and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10/810,286. Although the claims at issue are not identical, they are not patentably distinct from each other because:




Instant Application: 17/015,467
U.S. Patent No. 10/810,286 
52. A method for accessing content available from an alternative content source based on digital rights management (DRM) restrictions, the method comprising: 

receiving a request to access a first content item from a first content source; 




















determining that an alternative content source has an alternative copy of the first content item, wherein the alternative copy comprises substantively similar content as the first content item from the first content source; 



generating a DRM score for the alternative copy based on DRM attribute scores corresponding to DRM attributes associated with the alternative copy, wherein the DRM score indicates a level of access restrictions for the alternative copy; 




determining, based on the DRM score, whether the level of access restrictions for the alternative copy is lower as compared to the first content item; 









in response to determining that the level of access restrictions for the alternative copy is lower as compared to the first content item, accessing the alternative copy of the first content item from the alternative content source; 







and generating for display the alternative copy of the first content item.















62. A system for accessing content available from an alternative content source based on digital rights management (DRM) restrictions, the system comprising: communications circuitry configured to retrieve and transmit content from content sources; control circuitry coupled to the communications circuitry and configured to:

receive a request to access a first content item from a first content source;


















determine that an alternative content source has an alternative copy of the first content item, wherein the alternative copy comprises substantively similar content as the first content item from the first content source; 



generate a DRM score for the alternative copy based on DRM attribute scores corresponding to DRM attributes associated with the alternative copy, wherein the DRM score indicates a level of access restrictions for the alternative copy; 


















determine, based on the DRM score, whether the level of access restrictions for the alternative copy is lower as compared to the first content item; in response to determining that the level of access restrictions for the alternative copy is lower as compared to the first content item, access, using the communications circuitry, the alternative copy of the first content item from the alternative content source; and generate for display the alternative copy of the first content item.
1. A method for storing media assets available from multiple media sources based on digital rights management restrictions, the method comprising: 


receiving a command, at a media guidance application, from a user to store, in memory, a first copy of a media asset from a first media source; 

generating a first digital rights management score associated with the user for the first copy of the media asset by: determining a first plurality of digital rights management attributes associated with the first copy of the media asset that correspond with one or more access restrictions associated with the user for the first copy of the media asset; for each of the first plurality of digital rights management attributes, obtaining an attribute score corresponding to content of the digital rights management attribute; and combining the plurality of attribute scores to generate the first digital rights management score; 

determining that a plurality of alternative copies of the media asset are available from a plurality of alternative media sources to which the user subscribes, each of the plurality of alternative copies of the media asset comprising substantively similar content as the first copy of the media asset; 

generating a plurality of alternative digital rights management scores, each of the plurality of alternative digital rights management scores associated with the user for an alternative copy of the media asset from the plurality of alternative copies of the media asset by, for each of the plurality of alternative copies of the media asset: 

determining a plurality of alternative digital rights management attributes associated with the alternative copy of the media asset that correspond with one or more access restrictions associated with the user for the alternative copy of the media asset; for each of the plurality of alternative digital rights management attributes, obtaining an alternative attribute score corresponding to content of the alternative digital rights management attribute; 

and combining the plurality of alternative attribute scores to generate one of the plurality of alternative digital rights management scores; determining that one of the plurality of alternative digital rights management scores indicates a lower level of access restrictions associated with the user for an associated alternative copy of the media asset from the plurality of alternative copies of the media asset as compared to the first copy of the media asset; 

retrieving the associated alternative copy of the media asset from an associated alternative media source without receiving a command from the user to store the associated alternative copy of the media asset; storing, in the memory using storage circuitry, the associated alternative copy of the media asset for access by the user instead of the first copy of the media asset; and generating for display the associated alternative copy of the media asset.




11. A system for storing media assets available from multiple media sources based on digital rights management restrictions, the system comprising: control circuitry configured to: 






receive a command from a user to store, in memory, a first copy of a media asset from a first media source; generate a first digital rights management score associated with the user for the first copy of the media asset by: determining a first plurality of digital rights management attributes associated with the first copy of the media asset that correspond with one or more access restrictions associated with the user for the first copy of the media asset; for each of the first plurality of digital rights management attributes, obtaining an attribute score corresponding to content of the digital rights management attribute; and combining the plurality of attribute scores to generate the first digital rights management score; 

determine that a plurality of alternative copies of the media asset are available from a plurality of alternative media sources to which the user subscribes, each of the plurality of alternative copies of the media asset comprising substantively similar content as the first copy of the media asset; 

generate a plurality of alternative digital rights management scores, each of the plurality of alternative digital rights management scores associated with the user for an alternative copy of the media asset from the plurality of alternative copies of the media asset by, for each of the plurality of alternative copies of the media asset: determining a plurality of alternative digital rights management attributes associated with the alternative copy of the media asset that correspond with one or more access restrictions associated with the user for the alternative copy of the media asset; for each of the plurality of alternative digital rights management attributes, obtaining an alternative attribute score corresponding to content of the alternative digital rights management attribute; and combining the plurality of alternative attribute scores to generate one of the plurality of alternative digital rights management scores; 


determine that one of the plurality of alternative digital rights management scores indicates a lower level of access restrictions associated with the user for an associated alternative copy of the media asset from the plurality of alternative copies of the media asset as compared to the first copy of the media asset; communication circuitry configured to: retrieve the associated alternative copy of the media asset from an associated alternative media source without receiving a command from the user to store the associated alternative copy of the media asset; and storage circuitry configured to: store, in the memory, the associated alternative copy of the media asset for access by the user instead of the first copy of the media asset; and wherein the control circuitry is further configured to generate for display the stored associated alternative copy.


	Double Patenting Analysis: Claim 52 and 62 of the instant Application can be taught by claims 1 and 11 of U.S. Patent No. 10/810,286.  The table above shows which limitations of the claims side by side to show which portions are similar.  The inventive concept of finding an alternative copy of a content item, and determining the restrictions of the alternative copy is explicitly taught by claims 1 and 11 of U.S. Patent No. 10/810,286.  Further the restrictions of the of the alternative copy is compared to the restriction limitations of the content item, and if it is lower than the alternative copy will be retrieved.  Again this is taught by 1 and 11 of U.S. Patent No. 10/810,286.  As a result 1 and 11 of U.S. Patent No. 10/810,286 would read on the claims 52 and 62 of the instant application, without the use of a secondary reference.
	Regarding claims 53-61 and 63-71; claims 53-61 and 63-71 are also rejected under Double Patenting for similar reasons respectively and are dependent on claims 52 and 62 and therefore inherit the rejection from issues of the independent claims.

	Allowable Subject Matter
Claims 52-72 are objected to because they are rejected for Double Patenting issues.  Once the Double Patenting issues are resolved Claims 52-72 would be Allowable.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661. The examiner can normally be reached Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439